DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 13, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification of this application in equation 29 shows that Φ does not even contain an “r” variable.  Equations 42, 43, 46 and 47 are dealing with the transpose of a matrix, i.e. Φ’, and not Φ.  Paragraph 7 states that the “conventional fueling commands” are what is nominal, in other words unaltered commands or at least not needing further correction from previous calculations.  Then paragraph 54 states that when the “fueling rate correction terms” are “set to zero” the nominal commands are used.  But that is in reference to equation 26 which does not discuss “r” or “Φ”.  The claim states this sets the coefficients to a fueling rate of “zero”, which can also be read as setting that expression as zero turning what is in the parentheses into 1+0 (as an example of the ways this can be understood).    
This rejection is being made because of a lack of congruency between the claims and what is shown in the equations of the specification leading to uncertainty as to what is being claimed.  This can be overcome by clearly pointing out the expression or formula number that would explain this limitation or bringing the symbols of the claims in line with those of the specification if there was an omission of markings between claims and specification.  As an additional correction a possible amendment to the specification more clearly showing this relationship could be made if shown to be fully supported and only clarifying what is already disclosed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Okazaki (U.S. Pub. No. 2010/0132681).
Regarding claim 1, Okazaki discloses a method for correcting fueling commands, comprising: 
calibrating, by a controller, an engine operating in a steady-state mode by determining a plurality of accuracy errors associated with a fueling rate based on a plurality of measurements associated with a lambda sensor (paragraph 6 discloses that the finding of errors is why correction is being made.  Paragraphs 108-109 discloses how this is found in steady state and paragraph 58 discloses a lambda sensor); 
determining fueling rate correction data during on-line operation of the engine based on the plurality of accuracy errors from calibrating the engine (paragraphs 105-107 discuss how the error is discovered), 
wherein the on-line operation of the engine comprises operating the engine in a transient mode (paragraph 21 disclosing changing operational states) at a first period of time and the steady- state mode (paragraph 108) at a second period of time; and 
controlling at least one fueling valve during the on-line operation of the engine using a corrected fueling command, wherein the corrected fueling command is based on the fueling rate correction data (paragraph 114 discloses determining fueling command with correction values).
Regarding claims 2, 9, 18 which depend from claims 1, 8, 16 respectively, Okazaki discloses wherein the calibrating the engine comprises: 
providing one or more commands to cause the engine to operate at a plurality of operating parameters (paragraph 66 discloses how the system can be operated at many operating parameters.  Paragraph 69 discloses how fueling can be changed in the system.  Paragraph 76 discloses how this is processed into an error.); 
receiving the plurality of measurements at each of the plurality of operating parameters; and calculating the plurality of accuracy errors based on the plurality of measurements (discussed in paragraph 76).
Regarding claims 3 and 10 which depend from claims 2 and 9, Okazaki discloses wherein the receiving the plurality of measurements comprises receiving the plurality of measurements from the lambda sensor (paragraph 76 discloses the air fuel ratio sensor).
Regarding claims 4, 11, 19 which depend from claims 1, 8, 16, Okazaki discloses wherein at least one of the plurality of accuracy errors is
 a charge estimation gain error, a charge estimation offset error, an intake manifold pressure (IMP) sensing gain error, an IMP sensing offset error, an intake manifold temperature (IMT) sensing gain error, an IMT sensing offset error, a first valve fueling gain error, a second valve fueling gain error, a total fueling offset error (AFR offset option addressed), or 
a stoichiometric air fuel ratio (AFR) offset error (abstract discloses air fuel ratio).
Regarding claims 5, 12, 20 which depends from claims 1, 8, 16, Okazaki discloses wherein the fueling rate correction data (paragraph 150) comprises
 a first fueling rate correction value (eq 13) and a second fueling rate correction value (eq 12), and wherein the method further comprises: 
determining the first fueling rate correction value based on a desired lambda value (eq 10 has a target), the plurality of accuracy errors, a nominal stoichiometric air fuel ratio (eq 10 has a stoichiometric), and a secondary fueling rate command ratio that is set to zero (this is the lowest a fuel command should fall to which will be construed as a command ratio of 0 paragraph 133); and 
determining the second fueling rate correction value based on the desired lambda value, the plurality of accuracy errors, the nominal stoichiometric air fuel ratio, and the secondary fueling rate command ratio that is set to one (this is the highest the fueling command should rise to and so construed as a ratio of 1).
Regarding claims 6 and 13 which depend from claims 1 and 8 respectively, Okazaki discloses wherein the corrected fueling command comprises a first corrected fueling command defined by ---see applications claims for formula----is the first corrected fueling command, if is a first fueling command based on a desired lambda value, AFRS is a nominal stoichiometric air fuel ratio, Ades is a desired lambda, 0(r = 0) are a set of coefficients with a secondary fueling rate command ratio set to zero, and 0' are the plurality of accuracy errors (this has been addressed in claim 5 above).
In regards to “Φ (r = 0) are a set of coefficients with a secondary fueling rate command ratio set to zero” Note: the specification of this application in equation 29 shows that Φ does not even contain an “r” variable.  Equations 42, 43, 46 and 47 are dealing with the first derivative of Φ’ and not Φ.  Paragraph 7 states that the “conventional fueling commands” are what is nominal, in other words unaltered commands or at least not needing further correction from previous calculations.  Then paragraph 54 states that when the “fueling rate correction terms” are “set to zero” the nominal commands are used.  But that is in reference to equation 26 which does not discuss “r” or “Φ”.  The claim states this sets the coefficients to a fueling rate of “zero”, which can also be read as setting the expression Φ(r =0) as zero turning what is in the parentheses (in the claim above) into 1+0.  Where the claims are read in light of the specification, limitations are not imported.  Importing the understanding of that expression to know what is happening when 0 is input into that formula is a limitation that will not be imported.  This will be examined as being a ratio of the window in which the fueling command can operate in.  The citation describes this as a “guard width”.  
Regarding claims 7 and 14 which depend from claims 1 and 8 respectively, Okazaki discloses wherein the corrected fueling command comprises a second corrected fueling command defined by ---see applications claims for formula---- is the second corrected fueling command, mf2 is a second fueling command based on a desired lambda value, AFRS is a nominal stoichiometric air fuel ratio, Ades is a desired lambda, 0(r = 1) are a set of coefficients with a secondary fueling rate command ratio set to one, and 0' are the plurality of accuracy errors (this has been addressed in claim 5 above).
Note: see the note for claim 6 above to understand why this will be the case when a change in fueling from the nominal commands is implemented.
Regarding claim 8, Okazaki discloses a system for correcting fueling commands, the system comprising: 
an engine (10) and/or generator including one or more fuel control valves (39); 
a pressurized fuel supply (for fuel to be injected into the intake it has to be at pressure) configured to provide fuel to the engine and/or generator; and 
a fuel correction controller (70) in operative communication with the engine and/or generator and the pressurized fuel supply, the fuel correction controller configured to: 
calibrate the engine and/or generator operating in a steady-state mode by determining a plurality of accuracy errors associated with a fueling rate based on a plurality of measurements associated with a lambda sensor; determine fueling rate correction data during on-line operation of the engine based on the plurality of accuracy errors from calibrating the engine, wherein the on-line operation of the engine comprises operating the engine in a transient mode at a first period of time and the steady-state mode at a second period of time; and control the one or more fuel control valves during the on-line operation of the engine using a corrected fueling command, wherein the corrected fueling command is based on the fueling rate correction data (the limitations of this claim have been addressed above in claim 1).
Regarding claim 15 which depends from claim 8, Okazaki discloses wherein the corrected fueling command comprise a first fueling command for a first valve of the one or more fuel control valves a second fueling command for a second valve of the one or more fuel control valves (paragraph 71 discloses how each command is sent individually to the current intake stroke and will change as conditions allow for the next cylinder as disclosed in paragraph 65).
Regarding claim 16, Okazaki discloses 16. A fuel correction controller for correcting fueling commands, the fuel correction controller configured to: be in operative communication with an engine and/or generator that includes one or more fuel control valves and with a pressurized fuel supply configured to provide fuel to the engine and/or generator; calibrate the engine and/or generator operating in a steady-state mode by determining a plurality of accuracy errors associated with a fueling rate based on a plurality of measurements associated with a lambda sensor; determine fueling rate correction data during on-line operation of the engine based on the plurality of accuracy errors from calibrating the engine, wherein the on-line operation of the engine comprises operating the engine in a transient mode at a first period of time and the steady-state mode at a second period of time; and control the one or more fuel control valves during the on-line operation of the engine using a corrected fueling command, wherein the corrected fueling command is based on the fueling rate correction data (the limitations of this claim have been addressed in claim 8 above).
Regarding claim 17 which depends from claim 16, Okazaki discloses wherein the fuel correction controller comprises at least one of 
a stochiometric air-fuel ratio unit, a lambda setpoint determination unit, a charge/air estimator unit, fueling command adaptive correction unit (memory option addressed), 
memory (paragraph 71 discloses memory), and 
a corrected fueling command generation unit (memory option addressed).

Response to Arguments
Applicant's arguments filed 02/24/22 have been fully considered but they are not persuasive.
Applicant argues on page 8 that the claims are clear as to what is required since equation 31 shows an ‘r’ value in the equation.  Claim 6 states Φ(r=0) which means to put zero in for the value of ‘r’ in this function.  When examining the specification for the equation where this would be performed it cannot be found.  Equation 31 is not the Φ function but the transpose of it multiplied by some other function.  Equation 31 does not make clear where the r value is for either Φ or its transpose version and so the amendments have not clarified this. Which equation in the specification is Φ(r)?
Applicant argues on page 9 that the limitations of claim 1 have not been addressed because it is doing a table search, as cited by paragraph 6, as opposed to a plurality of measurements.    Paragraph 6 of the citation is laying down the background of the problem and how its been done before.  Paragraph 18 summarizes the invention which states that it is a feed forward and feedback correction.  Which requires multiple measurements in order to implement the correction and get the correction right.
Applicant argues on page 9 that the fueling rate error has not been determined because the reference zeros out this value in steady state.  The fueling rate error which is the base fuel injection amount is a type of fuel injection rate.  When measured on a per cycle basis of the engine.  Is this rate supposed to be on a per second basis? Per injection basis?
Applicant argues on pages 9 and 10 that the sensors disclosed, 66 and 67, are not cited as being used in order to calibrate the fueling.  Paragraph 107 states that the corrected fueling “is obtained by correcting the detected air-fuel ratio obtained from the output value Vabyfs of the upstream-side air-fuel ratio sensor 66” and similarly states how this will effect the measurements of sensor 67.  This states how the sensors detect the offset and the fueling is corrected then more measurements are taken and then corrected by detecting the air-fuel ratio.
Applicant argues on page 10 that the reference does not correct the fueling based on a plurality of accuracy errors determined from calibrating the engine in the steady state.  A feedback system is a calibration performed in conjunction with a plurality of errors.  This system is trying to iteratively improve the fueling by correcting it then sensing whether that improved the fueling to be on target if not it makes a further improvement.  Each time an improvement is made this is a calibration which is being made because of a detected accuracy error.  These steps continue until the sensors detect that the target value has been reached creating a correction based on a plurality of errors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747